DINEWISE, INC.2006
STOCK OPTION PLAN


ARTICLE I
ESTABLISHMENT, PURPOSE, AND DURATION

        1.1      Establishment of the Plan. Dinewise, a Nevada Corporation (the
“Company”), hereby establishes an incentive compensation plan for the Company
and its Subsidiaries to be known as the “2006 Stock Option Plan”, as set forth
in this document. Unless otherwise defined herein, all capitalized terms shall
have the meanings set forth in Section 2.1 herein. The Plan permits the grant of
Non-Qualified Stock Options to Employees, Non-Employee Directors, and
Consultants.

        The Plan was adopted by the Board of Directors of the Company on
November 13, 2006, and shall become effective on November 13, 2006 (the
“Effective Date”). Awards under the Plan may not be granted prior to the
Effective Date of the Plan.

        1.2      Purpose of the Plan. The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to certain
Employees, Non-Employee Directors and Consultants that will promote the
identification of their personal interest with the long-term financial success
of the Company and with growth in shareholder value. The Plan is designed to
provide flexibility to the Company and its Subsidiaries, in its ability to
motivate, attract, and retain the services of qualified persons upon whose
judgment, interest, and effort the successful conduct of its operation is
largely dependent.

        1.3      Duration of the Plan. The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article IX herein, until November 12, 2016, at which time it shall terminate
except with respect to Awards made prior to, and outstanding on, that date which
shall remain valid in accordance with their terms.


ARTICLE II
DEFINITIONS

        2.1      Definitions. Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:

          (a)          “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 under the Exchange Act.


          (b)        “Agreement” means a written agreement implementing the
grant of each Award signed by an authorized officer or director of the Company
and by the Participant.


          (c)        “Award” or “Grant” means, individually or collectively, a
grant under the Plan of Non-Qualified Stock Options.


          (d)        “Award Date” or “Grant Date” means the date on which an
Award is made by the Committee under the Plan.


          (e)        “Beneficial Owner” shall have the meaning ascribed to such
term in Rule 13d-3 under the Exchange Act.


--------------------------------------------------------------------------------

          (f)        “Board” or “Board of Directors” means the Board of
Directors of the Company, unless otherwise indicated.


          (g)        “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:


           (i)        any Person (other than the Company, any Subsidiary of the
Company, a trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any shareholder of the Company who or which, as
of the Effective Date, is a Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities), who or which, together with all
Affiliates and Associates of such Person, is or becomes, by means other than a
direct purchase from the Company, the Beneficial Owner, directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities; or


           (ii)        Any shareholder of the Company who or which, as of the
Effective Date, is a Beneficial Owner, directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities or any of its Subsidiaries or Affiliates
or Associates is or becomes, by means other than a direct purchase from the
Company, the Beneficial Owner, directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding securities.


          (iii)        if, at any time after the Effective Date, the composition
of the Board of Directors of the Company shall change such that a majority of
the Board of the Company shall no longer consist of Continuing Directors; or


          (iv)        if at any time, (A) the Company shall consolidate with, or
merge with, any other Person and the Company shall not be the continuing or
surviving corporation, (B) any Person shall consolidate with or merge with the
Company, and the Company shall be the continuing or surviving corporation and,
in connection therewith, all or part of the outstanding Stock shall be changed
into or exchanged for stock or other securities of any other Person or cash or
any other property, (C) the Company shall be a party to a statutory share
exchange with any other Person after which the Company is a subsidiary of any
other Person, or (D) the Company shall sell or otherwise transfer 50% or more of
the assets or earning power of the Company and its Subsidiaries (taken as a
whole) to any Person or Persons.


          (h)        “Code” means the Internal Revenue Code of 1986, as amended
from time to time.


          (i)        “Committee” means the committee appointed by the Board to
administer the Plan pursuant to Article III herein, all of the members of which
shall be “non-employee directors” as defined in Rule 16b-3, as amended, under
the Exchange Act, or any similar or successor rule, and “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code. If no Committee has
been appointed by the Board, the Committee shall mean the Board of Directors.


          (j)        “Company” means Dinewise, Inc., or any successor thereto as
provided in Article XI herein.


          (k)        “Consultant” means an individual who provided significant
services to the Company.


          (l)        “Continuing Directors” means the individuals who constitute
the Board on the Effective Date (the “Incumbent Board”) and any person becoming
a director subsequent to the Effective Date whose nomination for election was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board.


2



--------------------------------------------------------------------------------

          (m)        “Employee” means a current or prospective officer or other
employee of the Company or its Subsidiaries (including any corporation,
partnership, limited liability company or joint venture which becomes a
Subsidiary after the adoption of the Plan by the Board).


          (n)        “Exchange Act” means the Securities Exchange Act of 1934,
as amended.


           (o)        “Fair Market Value” of a Share means the mean between the
high and low sales price of the Stock on the relevant date if it is a trading
date, or if not, on the most recent date on which the Stock was traded prior to
such date, as reported by the OTC Bulletin Board or such other markets on which
the Company’s Stock is then traded, or if, in the opinion of the Committee, this
method is inapplicable or inappropriate for any reason, the fair market value as
determined pursuant to a reasonable method adopted by the Committee in good
faith for such purpose.


          (p)        “Non-Employee Director” means an individual who is a member
of the Board of the Company or a Subsidiary on the applicable Award Date and who
is not an employee of the Company or a Subsidiary (including any corporation,
partnership, limited liability company or joint venture which becomes a
Subsidiary after the adoption of the Plan by the Board).


          (q)        “Non-Qualified Stock Option” or “NQSO” means an option to
purchase Stock, granted under Article VI herein, which is not intended to be an
incentive stock option within the meaning of Section 422 of the Code.


          (r)        “Option” means a Non-Qualified Stock Option.


          (s)        “Participant” means an Employee, Non-Employee Director or
Consultant who is granted an Award under the Plan.


          (t)        “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d).


          (u)        “Plan” means the Dinewise, Inc. 2006 Stock Option Plan, as
described and as hereafter from time to time amended.


          (v)        “Stock” or “Shares” means the common stock of the Company.


          (w)        “Subsidiary” means any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code (“Section 424(f)
Corporation”) and any partnership, limited liability company or joint venture in
which either the Company or a Section 424(f) Corporation is at least a fifty
percent (50%) equity participant.


3

--------------------------------------------------------------------------------


ARTICLE III
ADMINISTRATION

        3.1      The Committee. The Plan shall be administered by the Committee,
which shall have all powers necessary or desirable for such administration. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. In addition to
any other powers and subject to the provisions of the Plan, the Committee shall
have the following specific powers: (i) to determine the terms and conditions
upon which the Awards may be made and exercised; (ii) to determine all terms and
provisions of each Agreement, which need not be identical; (iii) to construe and
interpret the Agreements and the Plan; (iv) to establish, amend, or waive rules
or regulations for the Plan’s administration; (v) to accelerate the
exercisability of any Award or the termination of any restrictions imposed under
the Plan; and (vi) to make all other determinations and take all other actions
necessary or advisable for the administration of the Plan.

        The Chairman of the Committee and such other directors and officers of
the Company as shall be designated by the Committee are hereby authorized to
execute Agreements on behalf of the Company and to cause them to be delivered to
the recipients of Awards.

        In the event that the terms of any Award provide that it may be
exercised only during employment or service or within a specified period of time
after termination of employment or service, the Committee may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
employment or service or continuous employment or service.

        Subject to limitations under applicable law, the Committee is authorized
in its discretion to issue Awards and/or accept notices, elections, consents
and/or other forms or communications by Participants by electronic or similar
means, including, without limitation, transmissions through e-mail, voice mail,
recorded messages on electronic telephone systems, and other permissible
methods, on such basis and for such purposes as it determines from time to time.

        A majority of the entire Committee shall constitute a quorum and the
action of a majority of the members present at any meeting at which a quorum is
present (in person or as otherwise permitted by applicable law), or acts
approved in writing by a majority of the Committee without a meeting, shall be
deemed the action of the Committee.

        3.2      Selection of Participants. The Committee shall have the
authority to grant Awards under the Plan, from time to time, to such Employees,
Non-Employee Directors and/or Consultants as may be selected by it to be
Participants. Each Award shall be evidenced by an Agreement.

        3.3      Decisions Binding. All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding.

        3.4      Requirements of Rule 16b-3. Notwithstanding any other provision
of the Plan, the Board or the Committee may impose such conditions on any Award,
and amend the Plan in any such respects, as may be required to satisfy the
requirements of Rule 16b-3, as amended (or any successor or similar rule), under
the Exchange Act, if applicable.

        Any provision of the Plan to the contrary notwithstanding, and except to
the extent the Committee determines otherwise: (i) transactions by and with
respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of Rule 16b-3; and (ii) every provision of the Plan
shall be administered, interpreted, and construed to carry out the foregoing
provisions of this sentence.

4



--------------------------------------------------------------------------------

        3.5      Indemnification of the Committee. In addition to such other
rights of indemnification as they may have as directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and reasonably
incurred in connection with the defense of any action, suit, or proceeding, or
in connection with any appeal therein, to which they or any of them may be a
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted or made hereunder, and against all amounts
reasonably paid by them in settlement thereof or paid by them in satisfaction of
a judgment in any such action, suit, or proceeding, if such members acted in
good faith and in a manner which they believed to be in, and not opposed to, the
best interests of the Company and its Subsidiaries.

        3.6      Certain Determinations. In connection with the Committee’s good
faith determination of Fair Market Value as required herein, the Committee may,
as guidance, take into consideration the book value of the Stock of the Company,
the relationship between the traded price and book value of shares of
corporations of similar size and similar operating results to the Company and
its Subsidiaries, any reasonably recent trades of the Stock of the Company
brought to the attention of the Committee and such additional relevant
information as the Committee in its judgment deems necessary. In its sole
discretion, the Committee may, but is not obligated to, consult with and/or
engage an investment banker or other appropriate advisor to advise the Committee
in connection with its good faith determination of Fair Market Value herein.


ARTICLE IV
STOCK SUBJECT TO THE PLAN

        4.1      Number of Shares. Subject to adjustment as provided in Section
4.3 herein, the maximum aggregate number of Shares that may be issued pursuant
to Awards made under the Plan shall not exceed 7,500,000. The maximum number of
Shares that may be granted under any Award to any one Employee in a calendar
year shall not exceed 2,500,000. Except as provided in Section 4.2 herein, only
Shares actually issued in connection with the exercise of, or as other payment
for, Awards under the Plan shall reduce the number of Shares available for
future Awards under the Plan.

        4.2      Lapsed Awards or Forfeited Shares; Shares Used as Payment of
Exercise Price or for Taxes.

        4.2(a)        If any Award granted under the Plan terminates, expires,
or lapses for any reason other than by virtue of exercise of the Award, or if
Shares issued pursuant to Awards are forfeited, any Stock subject to such Award
again shall be available for the grant of an Award under the Plan.

        4.2(b)        In the event a Participant pays the Option Price for
Shares pursuant to the exercise of an Option with previously acquired Shares,
the number of Shares available for future Awards under the Plan shall be reduced
only by the net number of new Shares issued upon the exercise of the Option. In
addition, in determining the number of shares of Stock available for Awards, if
Stock has been delivered or exchanged by, or withheld from, a Participant as
full or partial payment to the Company for payment of withholding taxes, or if
the number of shares of Stock otherwise deliverable by the Company has been
reduced for payment of withholding taxes, the number of shares of Stock
exchanged by or withheld from a Participant as payment in connection with the
withholding tax or so reduced by the Company shall again be available for the
grant of an Award under the Plan.

        4.3      Capital Adjustments.

        4.3(a)       Automatic Adjustments. The number and class of Shares
subject to each outstanding Award and the Option Price shall be subject to an
equitable adjustment which preserves the economic value of such Award to reflect
stock dividends, stock splits, reverse stock splits, and recapitalizations by
the Company. The annual limits on the aggregate number of Shares for which
Awards may be made shall be subject to an equitable adjustment to reflect stock
dividends, stock splits, reverse stock splits and recapitalizations by the
Company. The Committee shall perform the equitable adjustment provided in this
Section 4.3(a).

5



--------------------------------------------------------------------------------

        4.3(b)       Other Adjustments. The number and class of Shares subject
to each outstanding Award, the Option Price and the annual limits on and the
aggregate number of Shares for which Awards thereafter may be made shall be
subject to such adjustment, if any, as the Committee in its sole discretion
deems appropriate to reflect any mergers, consolidations, reorganizations or
similar actions of or by the Company (other than those events set forth in
Section 4.3(a)).


ARTICLE V
ELIGIBILITY

        Persons eligible to participate in the Plan and receive Awards are all
Employees, all Non-Employee Directors and all Consultants who, in the opinion of
the Committee, merit becoming Participants.


ARTICLE VI
STOCK OPTIONS

        6.1      Grant of Options. Subject to the terms and provisions of the
Plan, Options may be granted to Employees, Non-Employee Directors and
Consultants at any time and from time to time as shall be determined by the
Committee. The Committee shall have complete discretion in determining the
number of Shares subject to Options granted to each Participant.

        6.2      Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the Option Price (as defined in Section 6.3
herein), the duration of the Option, the number of Shares to which the Option
pertains, any conditions imposed upon the exercisability of Options in the event
of retirement, death, disability or other termination of employment or service,
and such other provisions as the Committee shall determine. The Agreement shall
specify that the Option is intended to be a Non-Qualified Stock Option and is
not intended to be an incentive stock option within the meaning of Section 422
of the Code.

        6.3      Option Price. The exercise price per Share of Stock covered by
an Option (“Option Price”) shall be determined by the Committee subject to the
following limitations: the Option Price shall not be less than 100% of the Fair
Market Value of such Stock on the Grant Date and in no event shall the Option
Price be lower than 100% of the book value per Share as shown by the Company’s
most recently published statement of its financial condition prior to such Grant
Date.

        6.4      Duration of Options. Each Option shall expire at such time as
the Committee shall determine at the time of grant.

        6.5      Exercisability. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.

        6.6      Method of Exercise. Options shall be exercised by the delivery
of a written notice to the Company in the form prescribed by the Committee
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. The Option Price shall be
payable to the Company in full either in cash, by delivery of Shares of Stock
valued at Fair Market Value at the time of exercise, by delivery of a promissory
note (in the Committee’s discretion and subject to restrictions and prohibitions
of applicable law) or by a combination of the foregoing.

6



--------------------------------------------------------------------------------

        To the extent permitted under the applicable laws and regulations, at
the request of the Participant and with the consent of the Committee, the
Company agrees to cooperate in a “cashless exercise” of an Option. The cashless
exercise shall be effected by the Participant delivering to a securities broker
instructions to exercise all or part of the Option, including instructions to
sell a sufficient number of shares of Stock to cover the costs and expenses
associated therewith.

        As soon as practicable, after receipt of written notice and payment of
the Option Price and completion of payment of (or an arrangement satisfactory to
the Company for the Participant to pay) any tax withholding required in
connection with the Option exercise, the Company shall cause the appropriate
number of Shares to be issued in the Participant’s name.

        6.7      Restrictions on Stock Transferability. The Committee shall
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under any stock exchange
upon which such Shares are then listed and under any blue sky or state
securities laws applicable to such Shares.


ARTICLE VII
CHANGE IN CONTROL

        In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, with or without a Participant’s request, for an
amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of such Participant’s rights had such
Award been currently exercisable or payable; (iii) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control; or (iv) cause any such Award then outstanding to be assumed,
or new rights substituted therefor, by the acquiring or surviving corporation in
such Change in Control. Notwithstanding the foregoing, however, no modification
of an Award shall alter the adjustments required in Section 4.3(a).


ARTICLE VIII
MODIFICATION, EXTENSION AND RENEWALS OF AWARDS

        Subject to the terms and conditions and within the limitations of the
Plan, the Committee may modify, extend or renew outstanding Awards and may
modify the terms of an outstanding Agreement, provided that the exercise price
of any Award may not be lowered other than pursuant to Section 4.3 herein. In
addition, the Committee may accept the surrender of outstanding Awards granted
under the Plan or outstanding awards granted under any other equity compensation
plan of the Company and authorize the granting of new Awards pursuant to the
Plan in substitution therefor so long as the new or substituted awards do not
specify a lower exercise price than the surrendered Awards or awards, and
otherwise the new Awards may be of a different type than the surrendered Awards
or awards, may specify a longer term than the surrendered Awards or awards, may
provide for more rapid vesting and exercisability than the surrendered Awards or
awards, and may contain any other provisions that are authorized by the Plan.
Notwithstanding the foregoing, however, no modification of an Award shall,
without the consent of the Participant, adversely affect the rights or
obligations of the Participant and no modification shall alter the adjustments
required in Section 4.3(a).

7



--------------------------------------------------------------------------------


ARTICLE IX
AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

        9.1      Amendment, Modification and Termination. At any time and from
time to time, the Board may terminate, amend, or modify the Plan. Such amendment
or modification may be without shareholder approval except to the extent that
such approval is required by any national securities exchange or system on which
the Stock is then listed or reported, by any regulatory body having jurisdiction
with respect thereto or under any other applicable laws, rules or regulations.

        9.2      Awards Previously Granted. No termination, amendment or
modification of the Plan other than pursuant to Section 4.3 herein shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the written consent of the Participant.


ARTICLE X
WITHHOLDING

        10.1     Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of the
Plan.

        10.2      Stock Withholding. With respect to withholding required upon
the exercise of an Option, or upon the lapse of restrictions, or upon the
occurrence of any other taxable event with respect to any Award, Participants
may elect, subject to the approval of the Committee, or the Committee may
require Participants to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares of Stock having a Fair Market Value
equal to the amount required to be withheld. The value of the Shares to be
withheld shall be based on the Fair Market Value of the Shares on the date that
the amount of tax to be withheld is to be determined. All elections by
Participants shall be irrevocable and be made in writing and in such manner as
determined by the Committee in advance of the day that the transaction becomes
taxable.


ARTICLE XI
SUCCESSORS

        All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE XII
GENERAL

        12.1      Requirements of Law. The granting of Awards and the issuance
of Shares of Stock under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
self-regulatory organizations (i.e., exchanges) as may be required.

8



--------------------------------------------------------------------------------

        12.2      Effect of Plan. The establishment of the Plan shall not confer
upon any Employee, Non-Employee Director or Consultant any legal or equitable
right against the Company, a Subsidiary or the Committee, except as expressly
provided in the Plan. The Plan does not constitute an inducement or
consideration for the employment or service of any Employee, Non-Employee
Director or Consultant, nor is it a contract between the Company or any of its
Subsidiaries and any Employee, Non-Employee Director or Consultant.
Participation in the Plan shall not give any Employee, Non-Employee Director or
Consultant any right to be retained in the employment or service of the Company
or any of its Subsidiaries. Except as may be otherwise expressly provided in the
Plan or in an Agreement, no Employee, Non-Employee Director or Consultant who
receives an Award shall have rights as a shareholder of the Company prior to the
date Shares are issued to the Participant pursuant to the Plan.

        12.3      Creditors. The interests of any Participant under the Plan or
any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated or encumbered.

        12.4      Governing Law. The Plan, and all Agreements hereunder, shall
be governed, construed and administered in accordance with the laws of the State
of Nevada and applicable federal laws.

        12.5      Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        12.6      Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

        12.7      Transferability. Unless the Agreement evidencing an Award (or
an amendment thereto authorized by the Committee) expressly states that it is
transferable as provided in this section, no Award granted under the Plan, nor
any interest in such Award, may be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner, other than by will or the
laws of descent and distribution, prior to the vesting or lapse of any and all
restrictions applicable to any Shares issued under an Award. The Committee may
in its sole discretion grant an Award or amend an outstanding Award to provide
that the Award is transferable or assignable to a member or members of the
Participant’s “immediate family,” as such term is defined under Exchange Act
Rule 16a-l(e), or to a trust for the benefit solely of a member or members of
the Participant’s immediate family, or to a partnership or other entity whose
only owners are members of the Participant’s family, provided that following any
such transfer or assignment the Award will remain subject to substantially the
same terms applicable to the Award while held by the Participant, as modified as
the Committee in its sole discretion shall determine appropriate, and the
Participant and each such transferee and assignee shall execute an agreement
agreeing to be bound by such terms.

        12.8      Termination of Employment or Service. Unless otherwise
provided in the Agreement pertaining to an Award, in the event that a
Participant terminates his employment or service with the Company and its
Subsidiaries for any reason, then the unvested portion of such Award shall
automatically be forfeited to the Company. Unless otherwise provided in the
Agreement pertaining to an Award, in determining cessation of employment or
service, transfers between the Company and/or any Subsidiary shall be
disregarded, and changes in status between that of an Employee and a
Non-Employee Director and Consultant shall be disregarded. The Committee may
provide in an Agreement made under the Plan for vesting of Awards in connection
with the termination of a Participant’s employment or service on such basis as
it deems appropriate, including, without limitation, any provisions for vesting
at death, disability, retirement or in connection with a Change in Control with
or without the further consent of the Committee. The Agreements evidencing
Awards may contain such provisions as the Committee may approve with reference
to the effect of approved leaves of absence.

9



--------------------------------------------------------------------------------

        12.9      Registration and Other Laws And Regulations. The Plan, the
grant and exercise of Awards hereunder, and the obligation of the Company to
sell, issue or deliver Shares under such Awards, shall be subject to all
applicable federal, state and foreign laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or foreign law or any ruling or regulation of
any government body which the Committee shall, in its sole discretion, determine
to be necessary or advisable.

        12.10      Nonqualified Deferred Compensation Plan Omnibus Provision. It
is intended that any compensation, benefits or other remuneration which is
provided pursuant to or in connection with the Plan which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. The Committee
is authorized to amend any Agreement and to amend or declare void any election
by a Participant as may be determined by it to be necessary or appropriate to
evidence or further evidence required compliance with Section 409A of the Code.

10